ACKNOWLEDGMENTS
The present application is being examined under the pre-AIA  first to invent provisions. 

The Examiner acknowledges receipt of the amendment filed 4/2/20 wherein claims 1, 7, 9, 10, 12, 14, 16, and 33-36 were amended; claims 6, 8, 17-32, and 37-56 were canceled; and claims 57-61 were added.
	Note(s):  Claims 1-5, 7, 9-16, 33-36, and 57-61 are pending.

APPLICANT’S INVENTION
The instant invention is directed to a composition comprising a first imaging probe and a second imaging probe as set forth in independent claim 1.  In addition, Applicant discloses a method of imaging cells as set forth in independent claim 33.

APPLICANT’S ELECTION
Applicant’s election without traverse of Group I (claims 1-5, 7, 9-16, and 57) in the reply filed on 4/2/20 is acknowledged.  The restriction is still deemed proper and is made FINAL.
	Note(s):  It is duly noted that Applicant elected the species wherein (1) first biomarker:  extracellular growth factor receptor (EGFR); (2) second biomarker:  transferrin receptor (TFR); (3) self immolative contrast agent:  EgadMe; (4) activator molecule: beta galactosidase; (5) first targeting moiety:  extracellular growth factor (EGF); (6) second targeting moiety:  transferrin; (7) first linker region:  biotin-streptavidin-biotin linkage; (8) second linker region:  biotin-streptavidin biotin linkage; and (9) detected disorder:  cancer.  Claims 1, 2, 4, 5, 10-16, and 57 read on the elected species.  Initially, the elected species was searched.  However, since no prior art was 

WITHDRAWN CLAIMS
Claims 3, 7, 9, 33-36, and 58-61 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention/species.

DOUBLE PATENTING REJECTION
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 2, 4, 5, 10-16, and 57 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 10,413,621. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are directed to a composition comprising a first imaging probe comprising a first targeting moiety that is linked to a self-immolative enzyme-activated contrast agent conjugated to a biotin-streptavidin linkage in combination with a second imaging probe comprising a second targeting moiety that is linked to an activator moiety vial a linker to a second biomarker.  The claims differ in that the instant invention is not limited to a biotin-streptavidin linkage or the particular first targeting moiety disclosed in the patented invention.  Hence, the skilled artisan would recognize that the instant invention encompasses the patented invention.

WRITTEN DESCRIPTION REJECTION
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, 4, 5, 10-16, and 57 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Applicant is reminded that an Inventor is entitled to a patent to protect his work only if he/she produces or has possession of something truly new and novel.  The invention being claimed must be sufficiently concrete so that it can be described for the world to appreciate the specific nature of the work that sets it apart from what was before.  The Inventor must be able to describe the item to be patented with such clarity that the Reader is assured that the Inventor actually has possession and knowledge of the unique composition that makes it worthy of patent protection.  The instant application does not sufficiently describe the invention as it relates to self-immolative contrast agent compositions other than those comprising:  (a) a metal ion chelator that includes o-nitrophenyl-b-D-galactopyraniside (ONPG), para-nitrophenyl-b-D-galatopyraniside (PNPG), GB137, and 1-(2-beta-galactopyranosyloxy)propyl)-4,7,10-tris(carboxylmethyl)-1,4,7,10-tetrazacyclododecane) gadolinium III (EGadMe) wherein all components are present at the same time in a structure.  Thus, what the Reader gathers from the instant application is a desire/plan/first step for obtaining a desired result.  While the Reader can certainly appreciate the desire for achieving a certain end result, establishing goals does not necessarily mean that an invention has been adequately described.
	While compliance with the written description requirements must be determined on a case-by-case basis, the real issue here is simply whether an adequate description is necessary to practice an invention described only in terms of its function and/or based on a disclosure wherein a description of the components necessary in order for the invention to function are lacking.  In order to satisfy the written description requirement, the specification must describe every element of the claimed invention in sufficient detail so that one of ordinary skill in the art would recognize that the Inventor possessed the claimed invention at the time of filing.  In other words, the specification should describe an invention and does so in sufficient detail that one skilled in the art can clearly conclude that the Inventor created what is the claimed.  Thus, the written description requirement is lacking in the instant invention since the various terms as set forth above are not described in a manner to clearly allow persons of ordinary skill in the art to recognize that Applicant invented what is being claimed.

IMPROPER MARKUSH REJECTION
Claims 1, 2, 4, 5, 10-16, and 57 are rejected on the basis that it contains an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a “single structural similarity” and a common use. A Markush grouping meets these requirements in two situations. First, a Markush grouping is proper if the alternatives are all members of the same recognized physical or chemical class or the same art-recognized class, and are disclosed in the specification or known in the art to be functionally equivalent and have a common use. Second, where a Markush grouping describes alternative chemical compounds, whether by words or chemical formulas, and the alternatives do not belong to a recognized class as set forth above, the members of the Markush grouping may be considered to share a “single structural similarity” and common use where the alternatives share both a substantial structural feature and a common use that flows from the substantial structural feature. See MPEP § 2117.
The Markush grouping of first and second biomarkers, first and second targeting moieties, first and second linker moieties, self-immolative contrast agents, and activator molecules is improper because the alternatives defined by the Markush grouping do not share both a single structural similarity and a common use for the following reasons.
	The first and second biomarkers are distinct and lack a common core.  Likewise, the first and second targeting agents as well as the first and second linker groups lack a common core and are distinct.  Still, neither the self-immolative contrast agent nor the activator molecule which comprises a first and second activator molecule according to claim 16 have a common core structure; thus, the structures are distinct.	The components of independent claim 1 (first targeting moiety, second targeting moiety, self-immolative contrast agent, first linker moiety, first biomarker, activator molecule, second linker moiety, and second biomarker; as well as the first and second activator molecules of claim 16) do not contain a common core but comprise a wide variety of structures optionally containing one or more heteroatom and carbon atom combinations (linear/branched as well as substituted and unsubstituted all of which are optionally substituted with a heteroatom) that may be linked in various orientations with any other groups (e.g., nitro groups).  Thus, there is no common core consistent with the compositions of independent claim1 since the claims embrace species from various different chemical classes.
            In the instant case, if it is asserted that the claims share a common utility, namely the compositions are used for imaging a cell, the genus does not share a substantial structural feature essential to the utility which is a feature that is essential to the activity/function of the claimed species.  The only component that is probably consistent from one dye to the other is a carbon-carbon bond.  As a result, such a grouping would be repugnant to scientific classification because the carbon-carbon bond alone is not responsible for the utility of the entire molecule.  In addition, the wide variety of possible structures containing rings optionally containing one or more heteroatom connected directly or indirectly conjugated to the carbon-carbon bond does not allow the genus to have an art recognized classification.  
To overcome this rejection, Applicant may set forth each alternative (or grouping of patentably indistinct alternatives) within an improper Markush grouping in a series of independent or dependent claims and/or present convincing arguments that the group members recited in the alternative within a single claim in fact share a single structural similarity as well as a common use.

112 SECOND PARAGRAPH REJECTIONS
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 4, 5, 10, 12-16, and 57 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 1, 2, 4, 5, 10, 12-16, and 57:  Independent claim 1 is ambiguous for the following reasons.  It is unclear what first and second targeting moieties Applicant is referring to that are compatible with the instant invention.  Also, it is unclear what contrast agent Applicant is referring to that is self-immolative.  In addition, it is unclear what particular first and second biomarker combination Applicant is referring to that is necessary and compatible with the designated activator molecular and self-immolative contrast agent.
	Furthermore, it is duly noted that independent claim 1 contain both product components and active method steps (lines 11-14).  According to MPEP 2173.05(p), a single claim directed to both a product and method steps for using such product is indefinite.  In particular, the claim is indefinite because while the claim initially sets forth a product, the claim limitation is not directed to the product, but rather to actions involving the product which creates confusion as to when direct infringement occurs.  Specifically, it is unclear whether infringement occurs when one has a product comprising the components set forth in independent claim 1 or when the self-immolative contrast agent and the activator molecule form a signaling complexed that produces a detectable signal.  Hence, the claim ambiguous and properly rejected under 35 USC, second paragraph.
Since claims 2, 4, 5, 10, 12-16, and 57 depend upon independent claim 1 for clarity, those claims are also vague and indefinite.
	Claim 5:  The phrase ‘associated with cancer’ is ambiguous because it is unclear what conditions/limitations are being applied to determine if a cell receptor is associated with cancer or not.
	Claim 12:  The claim is ambiguous because it is unclear what substances Applicant is referring to that are self-immolative enzyme activated contrast agents that are compatible with the instant invention.
	Claim 16:  The claim is ambiguous because it is unclear what substances Applicant is referring to as first and second activator molecules that are compatible with the instant invention.
	Claim 16:  The claim contains both product components and active method steps (lines 3-4).  According to MPEP 2173.05(p), a single claim directed to both a product and method steps for using such product is indefinite.  In particular, the claim is indefinite because while the claim initially sets forth a product, the claim limitation is not directed to the product, but rather to actions involving the product which creates confusion as to when direct infringement occurs.  Specifically, it is unclear whether infringement occurs when one has a product comprising the components set forth in independent claim 1 in combination with multiple activator molecules or when the first and second activator molecules form an activator complex that interacts with the self-immolative contrast agent to form the signaling complex.  Hence, the claim ambiguous and properly rejected under 35 USC, second paragraph.
	Claim 57:  The claim contains both product components and active method steps (lines 3-6).  According to MPEP 2173.05(p), a single claim directed to both a product and method steps for using such product is indefinite.  In particular, the claim is indefinite because while the claim initially sets forth a product, the claim limitation is not directed to the product, but rather to actions involving the product which creates confusion as to when direct infringement occurs.  Specifically, it is unclear whether infringement occurs when one has a product comprising the components set forth in independent claim 1 in combination with a metal ion bound to an enzyme or when the signaling complex is formed by the cleavage of the self-immolative linker by the activator molecule and wherein the self-immolative contrast agent remains linked to the first targeting moiety via the linker region after cleavage.  Hence, the claim ambiguous and properly rejected under 35 USC, second paragraph.

103 REJECTIONS
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 1, 2, 4, 5, 10, 12-16, and 57 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Duimstra et al (US 2006/0088475).
	Duimstra et al disclose self immolative magnetic resonance imaging contrast agents sensitive beta glucuronidase (see entire document, especially, abstract; page 6, paragraph [0067]; page 15, claims 1-5).  The compositions comprise a sensor component and an MRI agent (e.g., contained in a macrocycle).  The sensor component comprise beta glucuronic acid.  The compositions also comprise a linker that attaches the sensor to the macrocycle (pages 1-2, paragraph [0010]).  Figure 1 discloses a macrocycle containing an MRI agent that is compatible with the instant invention.  Possible self immolative enzyme activated contrast agents include Egad and EGadMe (see Figure 3B).
	The composition comprises three main parts.  The first part is a sensor may be any component that is capable of reacting with beta glucuronidase to cause a chemical change in the contrast agent so as to dissociate the sensor from the associated macrocycle containing an MRI agent.  The second part is a linker that chemically associates the sensor to the macrocycle containing an MRI agent.  The third is the macrocycle containing the MRI agent.  The contrast agent may be a self-decomposable or immolative linker.  This type of linker is known to be effective in delivery of chemotherapeutic prodrugs and has a fast enzyme hydrolysis kinetics.  In addition, the efficacy of the contrast agent is modulated by the extent of coordination of the pendant linker (page 3, paragraph [0038] and [0039]).  Various metals such as Gd, Mn, Cr, Fe, Eu, and Dy may be utilized with the compositions (page 4, paragraph [0042]).
	Various chelators may be utilized.  Possible chelators include DTIPA, DOTA, EDTA, and cDTPA (column 4, paragraph [0043]).  Various linkers may be used with the compositions.  The linker is self-decomposable or immolative linkers that respond to chemical modification of the sensor and/or linker by and enzyme that specifically modifies the sensor and/or linker (page 4, paragraph [0044]; page 6, paragraph [0061]).  Possible enzymes that may be utilized for imaging cancer include beta-glucuronidase (page 6, paragraph [0067]). 
The contrast agents may comprise or more additional components that provide a desired functionality.  For example, the compositions may optionally have at least one targeting moiety present.  Possible targeting moieties include antibodies, cell surface receptor ligands, hormones, lipids, sugars, dextrans, alcohols, bile acids, fatty acids, amino acids, peptides, glycoproteins, and nucleic acids which may be attached to localize the target at a desired site (page 4, paragraph [0045]; pages 5-6, paragraph [0058]).  The targeting moiety allows targeting of the MRI agents of the invention to a particular tissue, the surface of a cell (extracellular), or a subcellular (intracellular) location (page 4, paragraph [0046]; pages 5-6, paragraph [0058]).  Preferred targeting moieties include antibodies and peptides (page 4, paragraphs [0047] and [0048]) as well as transferrin, epidermal growth factor (pages 5-6, paragraph [0058]).  The chelators of the compositions may be linked together, directly through the use of a linker/coupling agent or polymer (page 6, paragraphs [0059] and [0061]).  The contrast agents may be co-administered with one or more additional imaging, diagnostic, or therapeutic agents (page 6, paragraph [0063]).  
In one embodiment, a nitrophenyl self-immolative linker is used to optimize the enzyme cleavage kinetics of galactosidase sensitive agents EGad and EGadMe (pages 11-12, paragraph [0099]).  
	Thus, both Applicant and Duimstra et al disclose compositions comprising a first probe comprising a self immolative contrast agent linked to a targeting molecule and a second probe comprising a second targeting moiety linked to an activator molecule.  Hence, the inventions disclose overlapping subject matter.

Claims 1, 2, 4, 5, 10-16, and 57 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Duimstra et al (US 2006/0088475) in view of Meyer et al (US Patent No. 6,217,869).
	Duimstra et al (see discussion above) fail to disclose that biotin or a biotin-streptavidin-biotin linkage may be present.  In addition, the document fails to disclose the various possible linkers that may be used to link the biotin chelator (e.g., DOTA) conjugates and various other enzymes that may be utilized with self-immolative contrast agent compositions.
	Meyers et al disclose compositions that are useful for diagnostic and therapeutic purposes.  The compositions include a targeting moiety that is conjugated to one or more members of a ligand/anti-ligand pairs (see entire document, especially, abstract; columns 7-8, lines 1-36; column 9, lines 33-45).  In particular, in one embodiment, the composition administered to a subject may comprise a first conjugate comprising an antibody targeting moiety and a member of a ligand-anti-ligand binding pair, one or more additional targeting conjugates wherein each conjugate includes, for example, an antibody targeting moiety of a different species from the species of the first conjugate (columns 1-2, bridging paragraph; column 14, lines 18-36; columns 25-26, bridging paragraph; column 31, lines 1-20).  Possible targeting moieties also include those that bind receptors, oligonucleotides, peptides, hormones, enzyme substrates, antigenic determinants, and targeting moieties that binds to or in certain target cell populations (column 4, lines 9-19; column 10, lines 16-53; column 26, lines 45-46).  When enzymes are involved in the invention of Meyers et al, they may include alkaline phosphatase and beta lactamase as well as biotinidase (column 13, lines 30-63; column 15, lines 45-51).  Possible ligand anti-ligand pairs that may be present include those such as biotin/avidin.  Streptavidin, derivatives, and analogs thereof are useful anti-ligands.  Streptavidin may be conjugated to polyethylene glycol moieties and biotin (columns 29, lines 16 through column 30, line 31; column 37, lines 42-50).  In addition, Meyers et al disclose that anti-ligands such as galactose residues may be utilized because they exhibit or may be derivatized to exhibit structural features that direct the uptake (column 4, lines 20-47; column 29, lines 10-16; column 30, lines 23-26; column 37, lines 42-54).  Streptavidin-antibody conjugation is a preferred embodiment of Meyers et al (column 18, lines 53-60).  Also, Meyers et al disclose that an active agent may be present.  The active agent may be a diagnostic or therapeutic agent such as a radionuclide (column 4, lines 53-57; columns 11-12, bridging paragraph; column 27, lines 1-6; column 31, lines 1-20; column 37, lines 42-54).  Possible radionuclides include gamma emitters, positron emitters, Auger electron emitters, x-ray emitters, fluorescence emitters (columns 17-18, bridging paragraph).  The active agent may be coupled to a polymeric molecule (column 17, lines 18-34; column 25, lines 12-25).
Meyers et al disclose that linkers including cleavable linkers may be used with their invention.  Possible linkers may include a homo- or hetero-bifunctional linker bearing at least on amine group or cleavable linkers such as hydrazido thiourea linkers, long chain amide linker susceptible to biotinidase, or ester linkers susceptible to esterases (column 13, lines 30-63).  In columns 75-78, various linkers (seryl succinate linkers and alkyl ester type linkers) are used to link the DOTA biotin complexes.
The invention of Meyers et al may be used to target cancer cells (column 39, lines 24-45).  Various tumors/cancers including brain and liver may be evaluated using the method of Meyers et al (column 57, lines 3-11).
In column 71, line 40, a structure is disclosed that encompasses a chelate portion, a base labile linker and a biotindase stable linker (see excerpt below).

Meyers et al, column 71, line 40

    PNG
    media_image1.png
    343
    859
    media_image1.png
    Greyscale


	It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the invention of Duimstra et al using the teachings of Meyer et al and generate a composition as set forth in Applicant’s independent claim 1 for the reasons set forth below.  (1) Both Applicant and Duimstra et al disclose compositions comprising a first probe comprising a self immolative contrast agent linked to a targeting molecule and a second probe comprising a second targeting moiety linked to an activator molecule.  (2) Meyer et al disclose that it is well known in the art to have compositions comprising a first imaging probe and a second imaging probe such as a biotin DOTA conjugate present that is connected using various linkers.  In addition, Meyer et al disclose that it is also well known to have a streptavidin-biotin linkage present in such compositions.
	Since both Duimstra et al and Meyer et al disclose compositions having a first and second probe present wherein the probes contain some overlapping components, the references may be considered to be within the same field of endeavor.  Thus, the reference teachings are compatible.

OBJECTION TO SPECIFICATION
The disclosure is objected to because of the following informalities: the structures on page 37 are not readable.  Applicant is respectfully requested to submit readable copies of the structures.  
Appropriate correction is required.

PRIORITY DOCUMENTS
It is duly noted that Applicant has claimed priority to Provisional Application No. 61/252,882 filed 10/19/2009.  However, review of this application did not provide support for the full scope of the claimed invention (e.g., independent claim 1).  Thus, Applicant is not entitled to this filing date for the instant invention.  Support for the full scope of the claim invention was found in the PCT application (PCT/US1053219) filed 10/19/2010.  Thus, Applicant is entitled to that particular date.

COMMENTS/NOTES
Applicant is reminded that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  In particular, independent claim 1 it is noted that the composition/product of the prior art is the same/similar as that being claimed by Applicant.  Although the cited prior art does not disclose the particular use, the composition/product would be capable of having the same use as Applicant's invention since a composition/product and its properties are inseparable.  Thus, Applicant's composition/product, like the cited prior art, would be 'capable of' performing the same function.

For clarity of the claimed invention, it is respectfully requested that Applicant replace ‘being’ in claims 2, 4, 5, 13, and 15 with ‘is’.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to D L Jones whose telephone number is (571)272-0617.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G. Hartley can be reached on (571)272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/D. L. JONES/Primary Examiner, Art Unit 1618                                                                                                                                                                                                        February 26, 2021